Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148461                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148461
                                                                    COA: 318902
                                                                    Kalamazoo CC: 2007-001823-FC
  BRUCE LEE PARKER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           s0616
                                                                               Clerk